EXAMINER’S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
 
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 42-54 are allowed. The following is an examiner’s statement of reasons for allowance:
US 4,334,671 (De Guise) discloses a post (see Figures 1-5 and annotated Figure 1 below) comprising:
a base member (11) and a cover member (9) having complementary snap fit formations (33, 17) by which said base member and said cover member may be secured to each other, said base member including an end wall (25) and opposing first and second walls (27) that extend away from said end wall, said first and second walls each having a distal end portion that includes an inclined face and wherein said inclined faces converge towards one other so as to form a throat having opposed throat portions that define a narrow continuous opening;
said cover member including an end wall (13) with spaced apart first and second side walls (15) extending therefrom and wherein said first and second side walls at least partially extend over an adjacent one of said distal end portions;
at least one opening (see Figures 2 and 5, where the post extends through the cover member and into the base member) formed through said end wall of said base member and/or 
De Guise fails to disclose after having secured said base member to said cover member using said snap fit formations, the end portion of the slat or rail may then be extended through said opening in said end wall and guided by said inclined faces through said narrow elongate opening towards said other end wall, and wherein the end portion will be frictionally retained between opposed throat portions by the engagement of said distal end portions with said side walls and/or end wall of said cover. The prior art fails to fairly show or suggest a modification to De Guise such that after having secured said base member to said cover member using said snap fit formations, the end portion of the slat or rail may then be extended through said opening in said end wall and guided by said inclined faces through said narrow elongate opening towards said other end wall, and wherein the end portion will be frictionally retained between opposed throat portions by the engagement of said distal end portions with said side walls and/or end wall of said cover. Further, such a modification would teach away from the intended structure of De Guise, where the inclined faces must be spread open in order to receive a slat or rail (see Figure 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        October 18, 2021